Citation Nr: 0803598	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  07-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to May 
1982, March 1991 to June 1991, March 2002 to June 2002, 
February 2003 to December 2003, and April 2005 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veteran's Law Judge in November 2007.  A 
transcript of the hearing is associated with the claims file.  
Subsequent to this hearing, the veteran submitted additional 
evidence consisting of a Meritorious Service Medal award, a 
November 2007 statement by Dr. P. T., two in-service letters 
of evaluation, a DD Form 214, a U.S. Air Force Physical 
Evaluation Board report, and an April 2006 memorandum related 
to her retirement from service.  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the veteran waived agency of 
original jurisdiction (AOJ) consideration of this evidence.  
Id.  Therefore, the Board may properly consider this evidence 
in rendering its decision.


FINDINGS OF FACT

1. The veteran has a current diagnosis of PTSD.

2.  The veteran's PTSD is a result of her active duty 
military service.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefit sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006)) 
and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate her actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that she was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that her military occupational specialty (MOS) was 
that of a services craftsman with the 139th Airlift Wing.  
The veteran does not contend otherwise.  Therefore, as 
indicated above, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor, 
and the evidence must contain independent statements or 
records supporting such occurrence.  See Morneau, supra; 
Dizoglio, supra; West (Carlton), supra; and Zarycki, supra.

The veteran asserts that her primary stressor was during her 
service in Operation Iraqi Freedom when she was responsible 
for the processing, preparation, and shipment of the remains 
of soldiers.  The veteran's service personnel records reflect 
that she served during Operation Iraqi Freedom.  Her duties 
in the mortuary are noted in two letters of evaluation dated 
in April 2003 and June 2003, which specifically discuss her 
responsibility for preparation, storage, processing, and 
shipment of remains.  Her role as the mortuary NCOIC was also 
noted in her accomplishments for which she was awarded the 
Meritorious Service Medal.  Therefore, the Board determines 
that the veteran has a verified in-service stressor of 
processing, storage, preparation, and shipment of the remains 
of soldiers.

The Board also finds that the veteran has a current diagnosis 
of PTSD.  A December 2004 VA treatment record reports that 
the veteran completed the Post-Traumatic Stress Diagnostic 
Inventory and that she met all diagnostic criteria for a 
diagnosis of PTSD.  Subsequent VA treatment records show 
inpatient treatment for PTSD from April 2005 to October 2005, 
and that, thereafter, she participated in a military PTSD 
psychotherapy group.  Thus, the Board finds that the veteran 
has a current diagnosis of PTSD.

Finally, with regard to whether the veteran's PTSD is a 
result of her verified in-service stressor, a November 2007 
letter from Dr. P. T. states that the veteran has moderate 
PTSD, which is directly [related] to her duties in the 
mortuary during her deployment in Iraq.  In forming this 
opinion, Dr. P. T. considered the veteran's in-service 
mortuary duties, her past and present symptomology and 
treatment for PTSD, and her experience working with the 
veteran in group psychotherapy for the previous two years.  
As this opinion is based on thorough knowledge of the 
veteran's in-service stressor and her treatment history, the 
Board concludes that the veteran's current PTSD is a result 
of her verified in-service stressor of working in a mortuary.  
            
Thus, the Board determines that a preponderance of the 
evidence is in favor of a finding that the veteran's PTSD is 
related to her active duty military service.  Accordingly, 
the veteran's claim of entitlement to service connection for 
PTSD is granted.

ORDER

Entitlement to service connection for PTSD is granted.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


